Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 2/25/22, Claims 1, 19-20 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by MCCLELLAN et al. (US. 20110295257).
MCCLELLAN et al discloses a fixation assembly for securing parts of a sternum fig. 40, the assembly comprising: a single flexible elongated member 4000 including a locking structure 4002 configured to secure the flexible elongated member in a loop around the sternum parts; and an attachment member 4004 having at least one opening 4006 can be used for receiving a bone fastener (paragraph 138), wherein the attachment member is coupled to the flexible elongated member fig. 40, wherein each of the flexible elongated member and the attachment member defines a width in a transverse direction thereof, wherein the width of the attachment member is larger than or substantially equal to the width of the flexible elongated member fig 40, wherein each of the flexible elongated member and the attachment member has a thickness, wherein the thickness of the attachment member is larger than or substantially equal to the thickness of the flexible elongated member fig. 40, wherein the locking structure of the flexible .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLELLAN et al.
MCCLELLAN et al. teaches an embodiment of fig. 9, wherein the attachment member (see modified fig. 9 below) includes: a first attachment section having at least one opening for 
	The embodiment of fig. 9 of MCCLELLAN et al is not showing a single flexible elongated member, however MCCLELLAN et al teaches embodiments of a single flexible elongated member (as for figs. 36, 40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the embodiment of fig. 9 of MCCLELLAN et al with a single flexible elongate member as for the embodiments of figs. 36 and 40 for easily inserting the fixation device in a loop in narrow spaces in the sternum.


    PNG
    media_image1.png
    363
    380
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues MCCLELLAN et al fails to teach a single flexible elongated member.
Examiner respectfully disagrees, since MCCLELLAN et al teaches embodiments of a single flexible elongated member (as for figs. 36, 40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.